     Case 3:20-cv-00809-MEM-DB Document 11 Filed 12/16/20 Page 1 of 4




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

 GARY RHINES,                           :

            Petitioner                  :   CIVIL ACTION NO. 3:20-0809

            v                           :        (JUDGE MANNION)

 Federal Bureau of Prisons,             :

         Respondent                     :


                               MEMORANDUM

I.    Background

      On May 18, 2020, Petitioner, Gary Rhines, a former federal inmate,

filed the above captioned petition for writ of habeas corpus, pursuant to 28

U.S.C. §2241. (Doc. 1, petition). He claims that the Federal Bureau of

Prisons (BOP) “erred in awarding 1,043 prior pre-sentence credit days in

violation of 18 U.S.C. §3585.” Id. For relief he seeks to have his pre-sentence

credit applied to his current state parole term that he is serving. Id.

      A response and traverse having been filed, the petition is ripe for

disposition. For the reasons set forth below, the instant petition will be

dismissed as moot.
      Case 3:20-cv-00809-MEM-DB Document 11 Filed 12/16/20 Page 2 of 4




II.   Discussion

      According to BOP records, Rhines’ federal sentence commenced on

July 1, 2004, the date it was imposed in the United States District Court for

the Middle District of Pennsylvania, at case 4:01-cr-00310-JEJ. (Doc. 8-1 at

8, Public Information Inmate Data). Rhines was awarded 1,043 days of prior

custody credit by the BOP. Id. On July 24, 2019, Rhines’ sentence was

reduced to time served and he was released from federal custody. 1 Id.

      The case or controversy requirement of Article III, §2 of the United

States Constitution subsists through all stages of federal judicial

proceedings. Parties must continue to have a “personal stake in the outcome

of the lawsuit.” Lewis v. Continental Bank Corp., 494 U.S. 472, 477–78

(1990); Preiser v. Newkirk, 422 U.S. 395, 401 (1975). In other words,

throughout the course of the action, the aggrieved party must suffer or be


      1
        To invoke habeas corpus review by a federal court, a prisoner must
satisfy two jurisdictional requirements: the status requirement that the person
be “in custody,” and the substance requirement that the petition challenge
the legality of that custody on the ground that it is “in violation of the
Constitution or laws or treaties of the United States.” 28 U.S.C. §2241(c)(3);
see also Maleng v. Cook, 490 U.S. 488, 490 (1989); 1 James S. Liebman &
Randy Hertz, Federal Habeas Corpus Practice and Procedure §8.1 (4th
ed.2001).

       As is evident from the petition filed on May 19, 2020, Petitioner was
released from custody ten months before he filed this Petition. Thus, he is
not “in custody” for purposes of § 2241. Additionally, his habeas petition is to
be dismissed for lack of jurisdiction.

                                       2
       Case 3:20-cv-00809-MEM-DB Document 11 Filed 12/16/20 Page 3 of 4




threatened with actual injury caused by the defendant. Lewis, 494 U.S. at

477.

       The adjudicatory power of a federal court depends upon “the

continuing existence of a live and acute controversy.” Steffel v. Thompson,

415 U.S. 452, 459 (1974) (emphasis in original). “The rule in federal cases

is that an actual controversy must be extant at all stages of review, not

merely at the time the complaint is filed.” Id. at n.10 (citations omitted). “Past

exposure to illegal conduct is insufficient to sustain a present case or

controversy ... if unaccompanied by continuing, present adverse effects.”

Rosenberg v. Meese, 622 F.Supp. 1451, 1462 (S.D.N.Y. 1985) (citing

O’Shea v. Littleton, 414 U.S. 488 (1974)). “[A] petition for habeas corpus

relief generally becomes moot when a prisoner is released from custody

before the court has addressed the merits of the petition.” Lane v. Williams,

455 U.S. 624, 631 (1982).

       In the instant case, because the Bureau of Prisons has complied with

the relief requested in the instant petition, there is no further relief available

to Rhines and his habeas petition has been rendered moot. See Blanciak v.

Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (finding that “[i]f

developments occur during the course of adjudication that eliminate a

plaintiff’s personal stake in the outcome of a suit or prevent a court from


                                        3
        Case 3:20-cv-00809-MEM-DB Document 11 Filed 12/16/20 Page 4 of 4




being able to grant the requested relief, the case must be dismissed as

moot.”). See also Rodriguez-Leon v. Warden, 602 F. App’x 854 (3d Cir.

2015); Scott v. Schuylkill FCI, 298 F. App’x 202 (3d Cir. 2008); Scott v. Holt,

297 F. App’x 154 (3d Cir. 2008).



III.    Conclusion

        For the reasons stated above, the petition for a writ of habeas corpus

will be DISMISSED.

        An appropriate order will follow.




                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge

Date: December 16, 2020
20-0809-01




                                        4
